Title: To George Washington from Winthrop Sargent, 31 July 1790
From: Sargent, Winthrop
To: Washington, George



Sir
Vincennes, County of Knox [Territory N.W. of River Ohio]July 31st 1790

The Absence of the Governor having made it my Duty to carry into Effect as far as possible the Resolution of Congress of the 29th of August 1788 respecting the Inhabitants of Post Vincennes—I beg Leave to report, not only my Proceedings under that Resolution but, some Circumstances which, in my Opinion, ought at this Time to be communicated as very materially concerning the Interests of the United States as well as Individual Settlers.
The Claims & Pretensions of the People have very generally been exhibited, but notwithstanding they were early advertised upon this Business by Proclamation of Governour St Clair given at Kaskaskias, March last, & have since been repeatedly called upon by me, yet I have no Doubt there are a few Instances of Inattention & Neglect—which I have provided for by the Resolution No. 8—a Copy of which is hereunto annexed.
For all the Possessions which appear to have been made by French or British Concessions I have issued Warrants of Survey as by the last Page of No. 2, No. 3, 4, 5, 6, & 7, of the Land Records for the County of Knox, Copies of all which, accompany this Report.
I have also directed that the four hundred Acre Lots to be given to every Head of a Family should be laid off for the Persons named in No. 1 & 2—and alloted—Excepting those, that

might fall to the Absentees mentioned in the Pages b & c of No. 2 which are to be retained as there set forth until the Pleasure of Government is known.
I beg Leave Sir to observe, that there are a few Instances where the ancient Inhabitants (by removing from Vincennes to the Illinois Country or from that Country to this Place) can not be included under the Description of Persons entitled to Donation Lands, And they humbly Solicit that Congress would be graciously pleased to consider their Situation & admit them to participate in the general Bounty.
I think it necessary here to remark Sir, that Although the Lands & Lots which have been ordered to be surveyed, appear from very good oral Testimony to belong to those Persons under whose Names they are respectively entered, either by original Grants to them made, Purchase or Inheritance yet, there is scarcely one Case in twenty where the Title is complete—owing to the desultory Manner in which public Business has been transacted, & some other unfortunate Causes—The original Concessions by the French & British Commandants were generally made upon a small Scrap of Paper, which it has been customary to lodge in the Notary’s Office—who has seldom kept any Book of Record, but committed the most important Land Concerns to loose Sheets, which in Process of Time have come into the Possession of Persons that have fraudulently destroyed them—or, unacquainted with their Consequence, innocently lost, or trifled them away—for by French Usage they are considered as Family Inheritance, & often descend to Women & Children—In one Instance, & during the Government of Mr St Ange here, a Royal Notary run off with all the Public Papers in his Possession, as by a Certificate produced to me, And I am very sorry further to observe that in the Office of a Mr Legrand which continued from the year 1777 to 1788, & where should have been the Vouchers for important Land Transactions, The Records have been so falsified, & there is such gross Fraud & Forgery as to invalidate all Evidence & Information which I might otherwise have acquired from his Papers.
In addition Sir to the ancient Possessions of the People of Vincennes under French & British Concessions Here is about one hundred & fifty Acres of Land constituting a Part of the

Village & extending a Mile up the Wabash River in Front of their improved Claims—which, was granted by Mr St Ange to some of the Pyankeshaw Indians; allotted into small Divisions for their Whigwhams And by them occupied & improved until the year 1786 when the last of them moved off—selling individually as they took themselves away their several Parts & Proportions. The Inhabitants now hold this Land, parcelled out amongst them in small Lots, some of which are highly improved & have been built upon before & since 1783—But imagining that a Confirmation of any Indian Purchase whatever might virtually involve some future Questions of Magnitude in this Territory, I have postponed all Order upon the Subject Until the Pleasure of Congress can be known—In the mean Time giving to the Claimants my private Opinion that they would be permitted to retain them, either by free Gift or for some small Consideration.
A Court of Civil & criminal Jurisdiction established at this Place by J. Todd Esqr. under the Authority of Virginia in June 1779 and who Eked out their Existence to the Summer of 1787 have during that Long Period continued to make large Grants of Lands, even by their own Acknowledgments, And without more Authority for so doing than is set forth in No. 9—Many of the Concessions which have been exhibited to me in their Name, They deny to have had any Knowledge of—and indeed there are some Reasons to conclude they may have been forged in the Office of the Mr Legrand before mention’d who was a Servant of the Court & in whose Hand Writing the Deeds have all been made out.
I can not find from any Informations I have been able to acquire that Mr Todd ever delegated any Power of granting Land in this Country or, in Fact, that he was endowed with it himself—On the contrary, I find by the Acts of Virginia of 1779, that the Lands Northwest of the River Ohio were expressly excepted from Location, And that it was declared no Person should be allowed Pre-emption or any Benefit whatever from settling on this Side the said River, And the Governour was desired to issue his Proclamation requiring all Persons to remove themselves & in Case of Disobedience to make use of an armed Force—this not to extend to French & other old Inhabitants actually settled

on or before that Time in the Villages of Post Vincennes & upon the Mississippi. It appears, however, by a Proclamation of Mr Todd, No. 10—given at Kaskaskias the 15th Day of June 1779, that a Kind of Authority was meant to be implied somewhere in the Country to grant Lands not only upon the River Bottoms & Prairies under the French Restrictions, but in larger Quantities & with more Latitude at a Distance therefrom—And twenty Six thousand Acres have been granted away from that Time to 1783 inclusive—and to the year 1787 (when General Harmar checked the Abuse) twenty two thousand more—generally in Parcels of four hundred Acres, tho’ some are much Smaller & do not exceed the Size of House Lots—The Court has also granted to Individuals in some Instances, Tracts of many Leagues square, but a Sense of the Impropriety of such Measures has prevented the bringing forward those Claims. Notwithstanding that some of the four hundred Acre, & smaller Lots, were possessed on & before 1783 yet, the Authority whence they were derived has been such that I could not consider them as “rightful Claims”; They are however Sir in a few Instances under considerable Cultivation & Improvement, and some of the Plantations & many of the small Lots which have been granted by the Court since that Time are now cultivated in Tillage, & have been possessed by the present Claimants at much Expense—but by far the greatest Number of them were obtained at the Cost of Office Fees only & remain to this Hour in a State of Nature—or with no other Alteration than has been necessary to convert them into Sugar Camps.
Upon the Subject of those Lands Sir, A Petition has been presented to me by, & in Behalf of Eighty Americans, setting forth that they were induced to come into this Country by the Court of Post Vincennes with every Assurance of their Authority to make Grants—that in good Faith of this, they have formed their Establishments at considerable Expense & must be involved in Ruin unless the Generosity of Congress shall permit their holding them.
The French Inhabitants have also petitioned me upon the Subject of Court Grants; some of which are now under Cultivation at no small Expense & Labour—I beg Leave Sir to lay the Situation of those People before Government—most respectfully representing that the Welfare and Prosperity of a Number

of Industrious & good Citizens in this Territory must depend very much upon their Order.
A Petition has also been presented by the Inhabitants of Vincennes, praying a Confirmation of their Commons—comprehending about 2400 Acres of good and 3000 Acres of sunken lands—they have been, it appears, thirty years under a Fence which is intended to confine their Cattle within its Boundaries & keep them out of their Wheat Fields—for contrary to the Usage of Farmers generally, the Cattle are here enclosed, and the cultivated Lands are left at large, excepting on those Parts which immediately approach the Common—But this Fence, & quiet Possession under the French & British Governments they seem to imagine entitles them to a good prescriptive Right—It has been the Usage of the Commmandants here to make all their Grants in Writing & as this has not been produced or any Evidence of it I think it my Duty to refer the Matter to Congress as I am not authorized to decide upon it.
One other Petition Sir, I am constrained to introduce—It has been signed by 131 Canadian, French and American Inhabitants, all enrolled in the Militia—setting forth that many of them were Heads of Families soon after the year 1783—that from their Situation they are liable to & willing to perform an extraordinary Proportion of Military Duty, And soliciting that Congress would be pleased to make them a Donation of Lands—In Justice to the Petitioners I think it incumbent on me to observe, that the commanding Officer of the regular Troops here has been obliged in some Instances to demand their Services for Convoys of Provisions up the Wabash River; and from the Weakness of the Garrison & the present Difficulties of Communication with other Posts, & the Ohio, that he may have frequent Occasion for their Aid, which I have no doubt will be yielded at all Times, with the greatest Cheerfulness.
Before I close this Letter Sir, I must take the Liberty of representing to Congress by Desire of the Citizens of this Country, and as a Matter which I humbly conceive they should be informed of, that there are, not only at this Place but in the several Villages upon the Mississippi considerable Claims for Supplies furnished the Troops of Virginia before, & since 1783, which no Person yet has been authorized to attend to—& which is very injurious to the Interests & Feelings of Men who seem to have

been exposed to a Variety of Distresses & Impositions by Characters pretending to have acted under the Order of that Government.
The People of Vincennes have requested to make known their Sentiments of Fidelity & Attachment to the Sovereignty of the United States & the Satisfaction they feel in being received into their Protection, which I beg Leave to communicate in their own Words by the Copy of an Address presented me on the 23d Inst.
If in this long Letter of Report & Representation I may appear to have tediously dwelt upon the Claims and Pretensions of the People of this Country, I request Sir, that it may be attributed to that Desire which I feel at all Times, faithfully to execute the Attentions necessary to Individual Interests and the great Duty I owe to Government. With every Sentiment of Respect To your Excellency & Congress I have the Honour to be Sir your most obedient Humble Servant

Winthrop Sargent

